DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 6 and 19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 10,330,523 B2 in view of Board (US 5852793 A) and Kohring (US 20070033785 A1).
A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because, as shown in Table below, the subject matter of claims 1-14 of the present application has been fully taught by the claims 1-12 in the patent and the claims of the present application has a broader scope than the claims in the patent.
Current Application (hereinafter ‘208)
U.S. Patent No. 10,330,523 B2 (hereinafter ‘523)
6. A method of detecting an operating condition of a rotating component of a machine, the method comprising: 












monitoring the rotating component with a vibration sensor for a plurality of revolutions; 











determining a plurality of peak values from a signal responsive to the monitoring with the vibration sensor; 




sorting the plurality of peak values determined from the monitoring according to amplitude of said plurality of peak values; 

filtering out one or more noise peak values from the sorted plurality of peak values; 


identifying, with one or more hardware processors, a representative peak value that has an occurrence frequency of less than once per revolution, wherein the representative peak value indicates the operating condition of the rotating wherein the identification is based on an assumption that the sorted plurality of peak values follow a Gaussian distribution, and the representative peak value occurs between a mean value and a highest value of the sorted plurality of peak values after the filtering; and 

determining the operating condition based on the identified representative peak value.  


associated with a shaft of a machine, wherein the shaft rotates at a speed of 
rotation during operation of the machine, and wherein the bearing includes a 
rolling element placed between an outer race bearing surface and an inner race 
bearing surface so that, when the shaft rotates, the rolling element moves 
between said outer and inner race bearing surfaces thereby causing mechanical vibrations, the method comprising: 

receiving a digital measurement data signal corresponding to an analog measurement signal, said digital measurement data signal comprising a plurality of sample values at an associated sample frequency, wherein 

detecting peak amplitude values in the digital measurement data signal during a finite time period, said finite time period 
corresponding to a number of revolutions of said shaft, said number of revolutions being greater than one;  

sorting said detected peak amplitude 
values into a plurality of amplitude ranges;  







generating a representative peak 
amplitude value based on said sorted peak amplitude values and said number of revolutions;  and 











detecting the operating condition of the bearing based on the generated representative peak amplitude value wherein the generation of said 
representative peak amplitude value is further based on a detected occurrence 
frequency of at least two predetermined amplitude values and a predetermined 
average occurrence frequency equal to or lower than one per eight revolutions, 
and wherein said representative peak amplitude value has a higher amplitude 
than each one of said at least two predetermined amplitude values.


A literal comparison between claim 6 in the instant application (‘208) and claim 21 in the patent (‘523) indicates that the conflicting claims are not patentably distinct from each other because claim 21 in ‘523 encompass all of the subject matter of claim 6 of the present application except the limitations discussed as follows:

	Board discloses a method of detecting an operating condition of a rotating component of a machine, and a system for implementing the method (see detailed discussion set forth in section 8 below in this Office action), the method comprising: sorting the plurality of peak values determined from the monitoring according to amplitude of said plurality of peak values (Fig. 13; col. 13, lines 27-29; col. 15, lines 65-67. Note, forming of histogram is a sorting processing and each histogram bin represents an amplitude range); filtering out one or more noise peak values from the sorted plurality of peak values (col. 15, lines 13-17: i.e., removing abnormal or noise peak values); identifying a representative peak value (e.g., the highest peak amplitude value of the “normal distribution" or the "log normal" distribution” as shown in Figs. 13a and 13b) that is representative of the operating condition of the rotating component (col. 13, lines 29-42: when said “representative peak value” occurs at the lower end of the amplitude scale, a healthy lubrication environment exists; when lubrication problems develop, more and more stress wave pulses with higher peak amplitudes occur), wherein the identification is based on an assumption that the sorted plurality of peak values follow a Gaussian distribution (col. 13, lines 29-32), and the representative peak value (i.e., the highest value of the sorted plurality of peak values after the filtering) 
	Since Board and the ‘523 patent are in the same field of endeavor and Board teaches the general condition of the rotating component (Board, col. 3, lines 53-56; col. 4, line 54-57), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Board’s teachings of filtering out one or more noise peak values and identifying the representative peak value into the invention of ‘523 to arrive at the claimed invention. Doing so would allow to filter out abnormal or noise peak values and identify said representative peak value robustly, thus provide continuous, reliable condition monitoring of machinery to identify machine defects at early stages, monitor progression of defects (Board, col. 3, lines 40-50; col. 15, lines 13-17; col. 13, lines 29-42). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Kohring discloses a method of detecting an operating condition of a rotating component of a machine (Abstract), the method comprising: monitoring the rotating component with a vibration sensor for a plurality of revolutions (para. 0030, 0034); determining a plurality of peak values (e.g., 39A, 39B in Fig. 3) from a signal responsive to the monitoring with the vibration sensor (para. 0034); identifying, with one or more hardware processors (para. 0025, 0035), a representative peak value (e.g., a maximum value of vibration that the signal reaches during a given period, see para. 0044) that has an occurrence frequency of less than once per revolution (para. 0044, 0046: the maximum value of vibration detected by the peak detector 69 in Fig. 7 is calculated 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Kohring’s teachings of peak amplitude detection technique into ‘523 and apply the combination of ‘523, Board and Kohring to monitor and/or detect a load imbalance in a rotary table whose Z-axis following error signal is able to detect a once-per-revolution vibration as taught by Kohring. Doing so would allow to identify a maximum value of vibration that the sensed vibration signal reaches during a given period and use it to monitor the operating condition of the rotating component (Kohring, para. 0044, 0046, 0048)
	Claim 19 is rejected for the same reason as that for claim 6.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 6-19 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Board (US 5852793 A) in view of Kohring (US 20070033785 A1).

	Board does not mention explicitly: said representative peak value has an occurrence frequency of less than once per revolution.
Kohring discloses a method and system of detecting an operating condition of a rotating component of a machine (Abstract), comprising: monitoring the rotating component with a vibration sensor for a plurality of revolutions (para. 0030, 0034); determining a plurality of peak values (e.g., 39A, 39B in Fig. 3) from a signal responsive to the monitoring with the vibration sensor (para. 0034); identifying, with one or more hardware processors (para. 0025, 0035), a representative peak value (e.g., a maximum value of vibration that the signal reaches during a given period, see para. 0044) that has an occurrence frequency of less than once per revolution (para. 0044, 0046: the maximum value of vibration detected by the peak detector 69 in Fig. 7 is calculated based on the peak amplitudes of the measured Z-axis following error signal, wherein each of the peak amplitudes, e.g. 39A, 39B, etc. in Fig. 3, has occurrence frequency of equal to or less than once per revolution, see Fig. 3 and para. 0034; as such, said representative peak value must have an occurrence frequency of less than once per revolution), wherein the representative peak value indicates the operating condition of the rotating component (para. 0048).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Kohring’s teachings of peak amplitude detection 
Regarding claim 7, Board discloses: wherein a position of the representative peak value with respect to the sorted plurality of peak values is predetermined (Figs. 13a and 13b, since the highest peak amplitude value of the “normal distribution" or the "log normal" distribution” is identified as said “representative peak value”, its position, i.e., the upper bound of the “normal distribution" or the "log normal" distribution” is “predetermined” “with respect to the sorted plurality of peak values”).
Regarding claims 8 and 21, Board discloses: wherein said filtering includes rejecting one or several of the highest values of the sorted plurality of peak values before the filtering (col. 15, lines 13-17).  
Regarding claims 9 and 22, Board discloses: the method of Claim 6, further comprising counting a number of revolutions (detected by the speed sensor) during which the plurality of peak values were determined (col. 15, lines 18-31), wherein said -2-Application No.: 16/435208Filing Date: June 7, 2019filtering includes rejecting a certain number of the highest values of the sorted plurality of peak values before the filtering (col. 15, lines 13-17), said certain number being based on the counted number of revolutions (col. 15, lines 13-31; col. 16, lines 8-20).
Regarding claims 10 and 23, Board discloses: the method of Claim 6, further comprising counting a number of revolutions during which the plurality of peak values 
Regarding claims 11 and 24, Board discloses: wherein said number of revolutions being greater than one (col. 15, lines 18-22). Board does not mention explicitly: wherein said plurality of revolutions includes at least eight revolutions.  
However, it is obvious that the signal indicative of an actual amount of revolution could be obtained by multiplying the time with the RPM (when rotating at a constant speed), or by recording the amount of revolution during measurement using known sensor technology, such as sensing the ticks of revolution (see, e.g., Board, col. 15, lines 18-21). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine said number of said plurality of revolutions depending on a preset amount of revolution value and said rotation sensor signal, as a matter of selecting a period based on the desired data length (predetermined amount of revolution) and the actual available data length (actual amount of revolution) to ensure that reasonable length of data set is selected as desired. Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the predetermined number of revolutions, which includes at least eight revolutions as claimed, as an engineering design choice in order to balance between faster detection (data length spanning fewer revolutions) and more accurate but slower detection (more revolutions). 

Regarding claim 13, Board does not mention explicitly: wherein the rotating component has a rotational speed of 50 revolutions per minute or less.  
	However, it is deemed that the feature in question relates merely intended use of the Board invention to a rotating component of a machine wherein the rotating component has a rotational speed of 50 revolutions per minute or less. Since Board teaches the general condition of the rotating component (Board, col. 3, lines 53-56; col. 4, line 54-57), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the invention taught by Board to a rotating component which has a rotational speed of 50 revolutions per minute or less. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

	Regarding claim 15, Board discloses: the method of Claim 14, further comprising: determining a speed of rotation of the rotating component (col. 10, lines 39-40); wherein the filtering before the sorting includes limiting the number of determined peak values dependent on the speed of rotation (col. 11, lines 7-16).  
	Regarding claim 16, Board discloses: whereinFiling Date: June 7, 2019 the filtering before the sorting includes limiting the number of determined peak values so that less than a first number of peak values are determined per revolution of the rotating component (col. 11, lines 7-16), wherein the first number of peak values is stored as constant in a memory (by inherency, said first number, which is associated with the upper and/or lower cutoff frequencies of the band pass filter, is pre-stored as constant in a memory).
	Regarding claim 17, Board discloses: wherein the filtering before the sorting includes establishing an echo suppression period (note, with a broad interpretation given to the term “echo suppression period”, the teaching in col. 9, lines 54-64 reads on “an echo suppression period”) and limiting the number of determined peak values to one per echo suppression period (col. 4, line 66 – col. 5, line 5; col. 9, lines 54-64).  
	Regarding claim 18, Board discloses: wherein the filtering before the sorting includes establishing a highest detected peak value from among a number of detected 

Response to Arguments
7.	Applicant's arguments filed 09/28/2021 have been fully considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-6 as set forth above in this Office action.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/X.S/Examiner, Art Unit 2862      

/TOAN M LE/Primary Examiner, Art Unit 2864